Citation Nr: 1037384	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include strain.

2.  Entitlement to a rating in excess of 20 percent for chronic 
low back pain with traumatic arthritis and lumbar radiculopathy.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Robert G. Eastman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant & spouse
ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1959 to September 1962.  

The issues of service connection for hearing loss and tinnitus 
have been initially adjudicated by the Agency of Original 
Jurisdiction (AOJ), most recently in a rating decision dated in 
May 2009, issued in June 2009.  The Veteran then filed a timely 
notice of disagreement in June 2009.  A Statement of the Case 
(SOC) has yet to be issued in regard to this issue.  Therefore, 
the Board does not have jurisdiction over it, and it cannot be 
considered further at this time.  

The remaining matters of service connection for a right knee 
disorder and increased rating for the Veteran's service-connected 
low back disability come before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in September 2007 
and October 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which, 
respectively, denied entitlement to service connection for the 
claimed knee condition, and granted service connection for lumbar 
radiculopathy, assigning a zero percent rating from which the 
Veteran now seeks an increase.   To be clear, service connection 
was granted for a neurological component of the Veteran's 
service-connected orthopedic spine disability; however, as that 
neurological component was determined to be noncompensable in 
severity, it was combined with the orthopedic portion for an 
aggregated disability rating of 20 percent.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Regarding entitlement to service connection for hearing loss and 
tinnitus, the RO denied the claims most recently in a rating 
decision issued in June 2009.  The Veteran submitted a statement 
during the same month indicating that he was in disagreement with 
and desired to appeal these issues.  Thus, the Veteran filed a 
timely notice of disagreement to the denial of these two service 
connection claims.  38 C.F.R. § 20.201 (2009).  However, in the 
absence of s statement of the case, the Board does not have 
jurisdiction to adjudicate these claims at this time.  Therefore, 
the Board has no discretion and these issues must be remanded to 
allow for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

In regard to the remaining claims, a review of the record reveals 
that additional evidentiary development is required before the 
issues of entitlement to service connection for a right knee 
disorder and an increased rating for the Veteran's service-
connected low back disability are ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.

In particular, during an October 2008 hearing before a Decision 
Review Officer (DRO), it was agreed upon that a new examination 
would be scheduled to determine the nature and current severity 
of the Veteran's back and knee conditions.  Yet, it does not 
appear that the Veteran has been afforded the opportunity for an 
additional examination to date.  The Board notes that the Veteran 
was last afforded a VA examination for the claimed conditions in 
May 2006.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of a veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not necessarily stale in this case, the Veteran 
has essentially indicated that his condition has worsened since 
the date of the latest examination.  See, e.g., Board hearing 
transcript, August 2010.  As the Board is unable to make an 
accurate assessment of the Veteran's current condition on the 
basis of the evidence currently of record, the Veteran must be 
afforded a contemporaneous examination, which will also fulfill 
the Veteran's prior agreement with the DRO.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a claim for a total disability rating based on 
individual employability (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Veteran asserts that he 
retired early and is currently unemployed, at least in part, due 
to his service-connected back disability.  Therefore, the Board 
considers that the matter of unemployability is raised by the 
record and will request an appropriate medical opinion on this 
matter. 

The Board also notes that the most recent VA treatment records 
that have been associated with the claims file are dated in April 
2008.  All relevant VA treatment records created since that time 
should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from April 2008 forward.  

2.  Provide a statement of the case to the 
Veteran addressing the issues of service 
connection for hearing loss and tinnitus.  
The Veteran is hereby notified that he can 
only perfect an appeal as to these issues 
by the timely filing of a substantive 
appeal, also known as a VA Form 9, if the 
Veteran should so desire.  These issues 
should only be returned to the Board if an 
appeal is perfected.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed right 
knee disorder, and the current severity of 
the Veteran's service-connected lumbar spine 
disability.  The Veteran's claims file and a 
copy of this remand should be made available 
to the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
disabilities of the right knee;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a); 
(c)  Opine whether any current  right knee 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred or aggravated by active military 
service, including the documented right knee 
strain occurring during a parachute jump in 
September 1960;
(d)  If arthritis of the right knee is 
diagnosed, identify whether it is at least 
as likely as not, based upon the evidence of 
record, that any such arthritis was present 
within one year from discharge from active 
military service, i.e. during or before 
September 1963;
(e)  Thoroughly discuss the current severity 
of the Veteran's service-connected lumbar 
spine condition, specifically with emphasis 
on any and all neurologic manifestations 
including radiculopathy; 
(f)   Opine whether the Veteran's service-
connected lumbar spine disability 
(orthopedic & neurologic) renders him 
"unable to secure and follow a 
substantially gainful occupation."  The 
Veteran's age and the existence or degree of 
any impairment caused by nonservice-
connected disabilities may not be considered 
in reaching the requested employability 
determination.  

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

4.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been completed in 
compliance with the instructions herein, 
and that no other notification or 
development action is needed in addition to 
that directed above.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.  

5.  Thereafter, readjudicate the issues of 
service connection for a right knee 
disorder and an increased rating for the 
Veteran's lumbar spine disability.  If the 
determinations remain unfavorable to the 
Veteran, he and his representative must be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

